Citation Nr: 0216099	
Decision Date: 11/08/02    Archive Date: 11/14/02	

DOCKET NO.  00-11 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a neck and 
back injury.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which held that a previously disallowed 
claim for service connection for residuals of a neck and back 
injury had not been reopened by submission of new and 
material evidence.  By a decision issued in April 2001, the 
Board held that a medical statement from the Family Medical 
Center dated in September 1998 did, in fact, constitute new 
and material evidence sufficient to reopen the claim.  The 
Board remanded the reopened claim to the RO for additional 
evidentiary development and adjudication, including, in 
pertinent part, an attempt to ascertain from the Family 
Medical Center the name of the signer of the September 1998 
medical statement so that the basis for the medical opinion 
might be obtained.  Upon completion of the actions taken 
pursuant to the Board remand, the RO continued its denial of 
service connection for residuals of an injury to the neck and 
back and returned the case to the Board for further review on 
appeal.


FINDINGS OF FACT

1.  The veteran sustained an injury to the neck and back 
under combat conditions during World War II.

2.  Degenerative disc disease of the lumbar spine and the 
cervical spine has been clinically documented since the early 
1980's; osteoarthritis has also been shown.

3.  A preponderance of the competent medical evidence of 
record is against a finding that a medical nexus exists 
between the injury received in service and the postservice 
degenerative disc disease and osteoarthritis of the lumbar 
spine and cervical spine.


CONCLUSION OF LAW

Degenerative disc disease and osteoarthritis of the lumbar 
spine and cervical spine, claimed as residuals of a neck and 
back injury, were not incurred in or aggravated by active 
military service, and osteoarthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been enacted.  
VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the applicable law and regulations and the 
inadequacy of the evidence of record as a basis for an 
allowance of the service connection claim have been explained 
to the veteran in detail in the statement of the case and in 
several subsequent supplemental statements of the case.  The 
Board's April 2001 decision and remand contained a full 
discussion of the central issue to be resolved before service 
connection can be granted, namely, the sufficiency or 
insufficiency of the medical evidence of a nexus between 
current disability and service.  The veteran has been asked 
on several occasions to provide information concerning health 
care providers and advised that records from these providers 
would be obtained upon proper execution of the necessary 
forms authorizing the release of private treatment records.  
The veteran has a full understanding of this procedure, as 
evidenced by the fact that he has executed numerous 
authorization forms for medical providers he has identified, 
and subsequent VA requests based on these authorizations have 
resulted in the procurement of voluminous quantities of 
records.  In the aggregate, VA documentation relating to the 
procurement of medical evidence has been sufficient to 
apprise the veteran of the evidence necessary to substantiate 
his claim and satisfy the requirements of the VCAA and 
Quartuccio.

The VCAA also requires the VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

With respect to the duty to assist, the record reflects that 
the RO and the Board have fully developed the relevant 
evidence in this case.  Numerous requests that the veteran 
identify all the medical providers since service have been 
sent, and all medical records he has identified have been 
obtained to the extent that they are still available.  The 
veteran has pointed to no additional records which would 
serve to clarify the medical issues involved in the appeal, 
nor has the Board identified any from the record.  In this 
regard, it should be noted that pursuant to the April 2001 
remand, the RO attempted to clarify the signatory and the 
medical basis for the September 1998 nexus opinion from the 
Family Medical Center but that the attempt was unsuccessful, 
despite the procurement of a large quantity of additional 
medical records from that facility.  To obtain additional 
information concerning the existence or nonexistence of a 
medical nexus, the veteran underwent a VA examination in July 
2002.  The Board is able to identify no avenues of further 
evidentiary development that would be potentially fruitful in 
substantiating the veteran's claim.

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.

Factual Background.

The veteran's service department medical records contain no 
reference to complaints or findings of injury or abnormality 
of the neck or back.  On examination for separation it was 
reported that there were no defects of the musculoskeletal 
system.

The veteran's earliest claim for service connection for a 
disability claimed to be due to service was received in March 
1953.  The claim was for compensation for an eye disorder; 
there was no reference to injury to the back or neck. 

VA medical records include the report of an October 1981 X-
ray of the lumbosacral spine which showed narrowing of the 
L3-L4 and L4-L5 interspaces and hypertrophic spurring of the 
lower lumbar spine.  The impression was degenerative changes, 
principally at the L4-L4 levels.  

The veteran underwent a VA examination in February 1982.  No 
abnormalities of the cervical spine were reported.  A 
diagnosis of degenerative disc disease of the lumbar spine 
with lumbar arthritis and possible sciatic neuropathy was 
recorded.

VA medical records on various dates from 1983 through 1994 
refer to complaints of pain in the neck and back.  
Generalized degenerative disc disease in the cervical spine 
was reported in July 1983.  VA treatment records contain no 
reference to a history of back or neck disability since 
service or to an injury in service as the cause of such 
disability.  

A number of statements from the veteran's daughters, son, 
wife and brother-in-law dated at various times in 1984 
describe the veteran's medical problems since service.  One 
daughter recalled that she was aware at an early age that the 
veteran had back problems. 

On the basis of the foregoing evidence, the Board in May 1997 
denied service connection for residuals of an injury to the 
neck and back.  The Board's decision was later affirmed by 
the United States Court of Appeals for Veterans Claims 
(Court) in March 2000.

In support of a September 1998 request to reopen his claim, 
the veteran submitted a statement, identified as a Medical 
Questionnaire, from a physician associated with the Family 
Medical Center who identified himself/herself as the 
veteran's treating physician.  The signature was illegible.  
The physician indicated that he/she was familiar with the 
veteran's medical history and medical records and had 
"reviewed the attached documents, which consisted only of the 
veteran's "Honorable Discharge."  He/she stated that he/she 
understood that the veteran had been a machine-gun operator 
during World War II and that he had served in battles and 
campaigns of Normandy, Northern France, Rhineland, Ardennes 
and Central Europe, and that the veteran had informed him/her 
that he had sustained a neck and back injury when his truck 
had been rear-ended while his convoy was under enemy fire.  
The physician checked the space indicating that it was "more 
likely than not" that the current disability was related to a 
wartime injury.

Pursuant to the Board's remand, the RO asked the Family 
Medical Center to provide additional information concerning 
the physician who provided the opinion set forth in the 
September 1998 physician questionnaire and clarify the basis 
for the opinion.  A large quantity of medical records dated 
since 1999 was received, none of which contained any nexus 
information or a response to the inquiry regarding the 
September 1998 nexus opinion.  A large quantity of additional 
medical records was also received from VA and private medical 
providers.  None of the records contained additional nexus 
information.  The veteran was notified of VA's efforts to 
obtain the information requested in the August 2002 
Supplemental Statement of the Case.

The private medical evidence received includes a September 
1998 statement from D. S. Ayres, M.D., who reported having 
treated the veteran for "a long time" for degenerative back 
disease.  He stated that review of records revealed no 
statement about the injury being connected with an accident 
and that he was unaware of any type of accident during the 
veteran's service.  He indicated that he found no way to 
determine the original cause of the injury.

The veteran underwent a VA examination in July 2002.  He 
claimed that he had had back trouble ever since receiving an 
injury during an accident in a convoy in service.  He stated 
that in 1960 he had had to give up construction work because 
of back pain.  The report of both orthopedic and neurological 
examinations performed by the same examiner contained 
detailed recitations of the relevant evidence found in 
service and postservice medical records.  The examiner 
expressed the opinion that it was less likely than not that 
the disk disease and arthritis of the veteran's cervical and 
lumbosacral spine segments was "secondary to his in-service 
surgery" and noted that there was no objective evidence of 
complaints or treatment for a back or neck injury before 
1982.

Legal Criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Discussion

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran's service medical records contain no reference to 
the injury in service that he reports.  Service medical 
records are incomplete, however, and efforts to obtain 
additional records have been unsuccessful.  However, the 
unavailability of service medical records is not necessarily 
fatal to a service connection claim.  It is well established 
that, in the case of a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances of 
a veteran's service may be accepted as proof of service 
incurrence of the disability unless the presumption of 
incurrence is rebutted by clear and convincing evidence.  38 
U.S.C.A. § 1154; Collette v. Brown, 82 F. 3d. 389 (Fed. Cir. 
1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  "Clear and 
convincing" means that there is "a reasonable certainty of 
the truth of the fact in controversy." See Vanerson v. West, 
12 Vet. App. 254 (1999).  

The veteran's account of having sustained an injury in an 
accident during combat conditions is consistent with the 
information reported in his discharge certificate describing 
involvement in numerous major combat campaigns in Europe 
during World War II.  Assuming arguendo that his statements 
regarding the circumstances of the injury and the nature of 
the injury is acceptable proof of the receipt of neck and 
back trauma in the manner he has described, it does not 
establish the existence of chronic residuals of such injury 
during or after service.  The reduced evidentiary burden 
applies only to service incurrence and does not remove the 
need for competent medical evidence as to the existence of a 
current disability or a nexus to service.  Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The elements numbered 1 and 2 above are clearly satisfied, 
but the evidence is contradictory concerning the existence of 
a nexus between the injury received in service and 
postservice disability.  The opinion of an unidentified 
physician associated with the Family Medical Center supports 
the finding of a nexus while the report of the July 2002 VA 
examination does not.  The Court has stated that in 
evaluating the probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The Court has consistently declined to 
adopt a rule that accords greater weight to the opinions of 
treating physicians.  Winsett v. West, 11 Vet. App. 420 
(1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
, Id.  

The value of the September 1998 physician questionnaire as 
evidence to support the veteran's claim is diminished by the 
fact that it was prepared many years after the events 
described and on the basis of factual information that cannot 
be determined from the record.  The Board remanded the case 
to obtain clarification but did not receive a response after 
two attempts.  In the absence of information concerning the 
specific medical facts deemed compelling by the examiner and 
the rationale for the conclusion offered, the opinion does 
not constitute strong evidence in favor of the claim.  Its 
value must also be considered in light of the fact that one 
of the veteran's treating physicians, Dr. Ayres, declined to 
express an opinion regarding the cause of the disability 
since he did not have X-rays or studies from the time of the 
accident in service.  Interestingly, Dr. Ayres is affiliated 
with the Family Medical Center, and his statement is dated 
only four days after the favorable nexus opinion offered by 
an unidentified physician at that facility.

The Board finds that the opinion by the VA examiner who in 
July 2002 found that it was less than likely that the 
postservice disabilities are related to the service injury 
has greater probative value.  The opinion is based on a 
comprehensive and accurate review of the veteran's entire 
medical file, which was summarized in the examination 
reports.  The opinion reflects consideration of the fact that 
the back and neck disability was not documented until many 
years after the veteran's military service.  The report is 
consistent with the opinion of Dr. Ayres that the cause of 
the current disability cannot be determined.  The Board 
regards the opinion of this examiner as the strongest medical 
evidence relevant to the nexus question.

The record also contains medical histories provided by the 
veteran himself concerning the course of his disability and 
statements from various family members attesting to his 
medical problems since service.  The Court has held that a 
lay person can provide probative eyewitness evidence of 
visible symptoms but is not competent to provide evidence as 
to matters requiring specialized medical knowledge, skill, 
expertise, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  In this case, even if the reports 
concerning back problems during the years between service and 
the 1980's are accepted as accurate and truthful, they are 
insufficient to demonstrate that the back and neck problems 
described were related to the injury in service or were 
chronic or continuous in nature.  The question of whether 
back complaints present after service constitute residuals of 
an injury during service involves a medical determination 
that can be made only by a medical professional.  There is 
nothing in the record that would suggest that either the 
veteran or any of the family members who have provided 
statements is a medical professional capable of making such a 
determination.

Consequently, the Board finds that a preponderance of the 
evidence of record is against the veteran's claim for service 
connection for residuals of an injury to the neck and back.  
Where a preponderance of the evidence is against a claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002).


ORDER

Service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine and cervical spine, 
claimed as residuals of a neck and back injury, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


